Citation Nr: 0820854	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  02-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for essential tremors due 
to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which, in pertinent part, denied 
entitlement to service connection for the above condition.  
Jurisdiction currently resides with the Pittsburgh, 
Pennsylvania RO.

In October 2003, the veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
this hearing is of record.

The veteran's appeal was previously before the Board in April 
2004, when it was remanded for further development, and in 
March 2006, when it was denied.  The veteran appealed the 
denial of his claim to the Court of Appeals for Veterans 
Claims (Court).  In August 2007, the Court vacated the 
Board's March 2006 decision and remanded the appeal to the 
Board for further action.

In a December 2006 statement, the veteran raised the issue of 
entitlement to service connection for residuals of kidney 
cancer.  This claim is referred to the agency of original 
jurisdiction for initial adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the August 2007 Court decision, the Board 
must remand the appellant's claim.  

The Court found that the appellant had received inadequate 
notice with regard to the RO's inability to obtain the 
veteran's service treatment records and a radiation dose 
estimate from the U.S. Army Radiation Standards and Dosimetry 
Laboratory.  See 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e)(1).  

The Court also found that the January 2002 VA examination was 
deficient and that a new examination with a medical opinion 
regarding the etiology of the veteran's claimed disability 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(b).  
Specifically, the appellant should be 
expressly informed that VA has exhausted 
its efforts to procure his service 
treatment records and a dose estimate of 
his radiation exposure from the U.S. Army 
Radiation Standards and Dosimetry 
Laboratory.  The appellant should also be 
notified that he is ultimately 
responsible for providing additional 
evidence in lieu of his service treatment 
records and dose estimate. 

2.  Schedule the veteran for an 
examination with a VA physician with the 
expertise to render a medical opinion as 
to the etiology of any current tremor 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  

After examining the veteran, the examiner 
should review the claims folder, and 
provide an opinion as to the nature of 
any currently present tremor disability.  
If such a disability is found, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or more) that such a 
condition is related to the veteran's in-
service radiation exposure.  The 
rationale for these opinions must be 
provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

